Citation Nr: 1727022	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 until April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current condition of prostate cancer is not shown.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard August 2011 letter satisfied the duty to notify provision.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records were obtained.  Post-service private treatment records were also obtained.

The Veteran was scheduled for a VA examination in December 2011.  Prior to the scheduled examination, the Veteran reported that he was unable to attend that examination because he was out of state and requested to reschedule the examination.  No subsequent physical examination of the Veteran occurred.   Although the Veteran has not been physically examined by a VA examiner, the VA has otherwise obtained VA medical opinions in connection with this claim in March 2012 and in May 2012.  The expert medical opinions are sufficient evidence for deciding the claim.  Collectively, the VA opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Additionally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

Moreover, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6) (2016).  Furthermore, if a Veteran was exposed to an herbicide during such service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).

The Veteran seeks service connection for prostate cancer related to his service in Vietnam.  In his September 2011 statement, the Veteran noted that he worked in the motor pool and was on the ground when airplanes sprayed herbicides, or Agent Orange, along transport routes from Saigon to Long Bin.

There is no evidence, and the Veteran does not contend, that his prostate cancer had onset during service.  In fact, service records show an April 1966 examination with no abnormalities noted, except a hernia in the left varicocele and a scar.  In a March 1968 report of medical history, the Veteran reported no abnormalities except hemorrhoids, glasses, and having lived with a patient that had tuberculosis.  A March 1968 examination confirmed no abnormalities except a scar. 

Post-service treatment records include a March 2001 private medical record where the treating clinician, Dr. S., explained that the Veteran's pathology showed high grade PIN (prostatic intraepithelial neoplasia).  Subsequent to March 2001 prostrate biopsies; the final diagnosis was benign prostate tissue, prostatitis, and glandular atrophy.  In an April 2001 private medical record, Dr. S. further explained that the high grade PIN cells represented pre-cancerous lesions.  A biopsy in July 2001 revealed no evidence of a neoplasm.  In a September 2002 private medical record, Dr. S. noted that the repeat biopsy showed resolution of the high grade PIN.  In a December 2004 private medical record, the clinician noted that the Veteran's second biopsy did not have any high grade PIN.  Medical records from March 2003 through July 2008 show bi-annual follow ups with Dr. S. and Dr. H. and no substantive change in the Veteran's condition.  

Some of the private medical records show the Veteran has reported a history of prostate cancer to his providers.  Other private medical records show prostate cancer is not included in the report of past medical history.  See, records dated in May 2003, October 2007, February 2011, and March 2011.  In his July 2011 application for service connection for prostate cancer, the Veteran reported that the prostate cancer began in January 2008 with treatment by Dr. S. and Dr. H.   

The VA obtained a VA medical opinion in relation to this claim in March 2012.  The VA examiner stated that the Veteran was diagnosed with prostate cancer in July 2002 via prostate biopsy.  The examiner also noted that the claims file was removed.  She further indicated that medical documents list a history of prostate cancer but, no records detailed the actual presentation, diagnosis or treatment of the prostate cancer.  The examiner stated that the Veteran was advised to obtain records pertaining to his prostate cancer and submit them to the Regional Office.  

Upon careful review of this examination report, it not considered to be probative because the claims file was not reviewed.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  In this case, the absence of the claims file and thus, the opportunity to review all of the pertinent medical records therein, resulted in medical findings not supported by the record.  

The VA subsequently obtained an addendum opinion in May 2012.  The examiner was unable to confirm a diagnosis of prostate cancer after a review of the entire claims file, to include the VA and private medical records.  The examiner reasoned that the high grade PIN the Veteran was diagnosed with in 2001 was treated and resolved.  The examiner further indicated that the medical literature did not consider high grade PIN to be prostate cancer.  The examiner explained that based on a review of medical literature, high grade PIN cells are a marker for increased risk of prostate cancer and are considered the most likely precursor of prostatic carcinoma, but they are not actually cancer.  Notably, this examiner indicated that while high-grade PIN is considered the most likely precursor of prostatic carcinoma, detection of prostate cancer is only detectable via biopsy.  

Since the May 2012 VA examination, neither the Veteran nor his representative has submitted additional medical evidence showing an actual diagnosis of prostate cancer based on biopsy results.  

In order to warrant direct service connection, there must be competent evidence of the existence of the claimed disability at some point during an appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time, during the appeal has the Veteran been diagnosed with prostate cancer, nor is there evidence of such diagnosis immediately prior to the filing of the claim for benefits.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The competent and probative evidence weighs against the finding of a current disability.  The May 2012 VA medical examiner concluded that the Veteran's high grade PIN cells were not cancerous and that they resolved upon treatment.  The Board finds the opinion highly probative because this medical professional has the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, the examiner also reviewed the records and considered the Veteran's statements regarding the nature and history of his condition.  The examiner provided sufficient rationale for the conclusions reached.  In addition, the findings of the Veteran's treating clinician, Dr. S. shows no diagnosis of prostate cancer was rendered based on his examinations and testing of the Veteran, including multiple biopsies.   

Since the May 2012 VA examination, neither the Veteran nor his representative has submitted additional medical evidence showing an actual diagnosis of prostate cancer based on biopsy results.  

In contrast, the characterization of the Veteran's prior medical history by the March 2012 medical examiner is afforded less probative weight due to its reliance on demonstrably inaccurate medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  The March 2012 examiner noted that the Veteran was diagnosed with prostate cancer in July 2002 and that medical documents list a history of prostate cancer.  The examiner also remarked that there are no records detailing the actual presentation, diagnosis or treatment of the prostate cancer.  

Despite the examiner's report of a July 2002 diagnosis of prostate cancer, this is not supported by the record.  A biopsy in July 2001 was negative for prostate cancer and in July 2002, the Veteran was undergoing treatment by Dr. S. for high grade PIN.  Dr. S. did not diagnosis the Veteran with prostate cancer and in a September 2002 medical record, Dr. S. noted that the repeat biopsy showed resolution of the high grade PIN.  In effect, the March 2012 examiner relied on inaccurate medical history when indicating that the Veteran had a current diagnosis of prostate cancer.  For those reasons, the opinion of the March 2012 examiner is of little probative value.  

While the Board acknowledges the Veteran's sincerity, he is not competent to diagnose himself with prostate cancer.  Diagnosing cancer falls outside the realm of common knowledge of a lay person as it is a complex medical question that requires medical training and knowledge, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because the Veteran has not been shown to possess the requisite medical training, specialized training or expertise, his lay opinion as to whether he has a current disability has no probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In the absence of proof of a current diagnosis of prostate cancer, service connection cannot be established.  Consequently, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for prostate cancer is denied.


REMAND

The Veteran is seeking service connection for bladder cancer.  In his October 2013 correspondence, the Veteran implied that his cancer was related to Agent Orange (herbicide) exposure during service.  

The Veteran had qualifying service in Vietnam; the Veteran's DD 214 reflects that the Veteran was in the Republic of Vietnam.  Consequently, herbicide exposure is presumed.  38 U.S.C.A § 1116 (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

Bladder cancer is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).   Therefore, service connection may not be granted on a presumptive basis.  However, the availability of presumptive service connection for some conditions based on exposure to herbicide agents does not preclude direct service connection for other conditions based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, the Board must determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The Veteran has not been provided a VA examination for his claim of entitlement to service connection for bladder cancer.  A March 2011 private medical record shows the Veteran was diagnosed with bladder cancer.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required where there is evidence of a current disability; evidence establishing an in-service event; an indication that the current disability may be related to the in-service event; and insufficient evidence to decide the case.  Therefore, a remand is necessary to obtain a VA opinion as to whether the Veteran's bladder cancer was incurred in active service, to include in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any pertinent medical treatment related to his bladder cancer.  If other records are identified, obtain authorization for the newly identified records.  Thereafter, request outstanding treatment records.  If records are unavailable, the claims file must be documented to that effect and he must be notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bladder cancer.  The examiner should respond to the following questions based on review of the claims file and any additional medical records secured as a result of this Remand. 

a) Is it as likely as not (50 percent or better probability) that the Veteran' bladder cancer is etiologically related to his service, to include as a result of herbicide exposure?  

The examiner must include a rationale for all opinions expressed.  In providing such rationale, the examiner is advised that a negative opinion based solely on the fact that bladder cancer is not on the list of 'presumptive diseases' is inadequate.  If the examiner cannot provide an opinion without resort to speculation, then he or she must state why this is so.  If there is insufficient evidence within the claims file, the examiner must identify relevant tests, specialist opinion, or other information needed to provide the requested opinion.

3.  Finally, re-adjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


